 


109 HR 293 IH: To amend the Internal Revenue Code of 1986 to eliminate the marriage penalty in the contribution rules for Roth IRAs.
U.S. House of Representatives
2005-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 293 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2005 
Mr. Hefley introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to eliminate the marriage penalty in the contribution rules for Roth IRAs. 
 
 
1.Elimination of marriage penalty in contribution rules for roth IRAs 
(a)Phaseout rangeClause (ii) of section 408A(c)(3)(A) of the Internal Revenue Code of 1986 (relating to dollar limit) is amended to read as follows: 
 
(ii)$15,000 ($30,000 in the case of a joint return).. 
(b)Phaseout thresholdClause (ii) of section 408A(c)(3)(C) of such Code is amended— 
(1)in subclause (I)— 
(A)by striking $150,000 and inserting $190,000, and 
(B)by inserting and at the end, 
(2)in subclause (II) by striking , and and inserting a period, and 
(3)by striking subclause (III). 
(c)Rollover from IRASubparagraph (B) of section 408A(c)(3) of such Code is amended by striking relates— and all that follows and inserting relates, the taxpayer’s adjusted gross income exceeds $100,000 ($200,000 in the case of a joint return).. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
